 

Acorn Energy, Inc.

3844 Kennett Pike

Suite 204-4

Mall Building

Powder Mill Square

Greenville, Delaware 19807

 

January 28, 2016

 

Mr. John A. Moore

403 Marsh Lane

Wilmington, DE 19804

 

Dear John:

 

This letter agreement sets forth our entire agreement regarding your separation
as the President and Chief Executive Officer of Acorn Energy, Inc. (the
“Company”),). This letter agreement references and, to the extent specified
herein, supersedes the terms of your Employment Agreement dated as of March 4,
2008, as amended to date (the “Employment Agreement”), and to the extent there
is any inconsistency between the terms of the Employment Agreement and this
letter agreement, the terms hereof will govern. We have agreed as follows:

 

1. Resignation. The Company and you each acknowledge that you effectively gave,
and the Board accepted, notice of your resignation on January 28, 2016 and that
such resignation was for “Good Reason” as such term is defined under the
Employment Agreement.

 

2. Severance Payments. Commencing on or about July 28, 2016 and continuing until
on or about July 27, 2017, the Company shall make aggregate severance payments
to you of $425,000 (the “Severance Payments”). The Company shall make the
Severance Payments in accordance with its regular payroll practices.

 

3. Medical Insurance Payments. For the twelve (12) month period commencing as of
the date hereof, the Company shall reimburse you up to $1,400 per month for the
costs associated with obtaining your medical insurance.

 

4. Board of Directors. From the date hereof through the date of the Company’s
next annual meeting of stockholders, you agree to continue to serve as a member
of the Company’s Board of Directors. In connection with such service, the
Company shall compensate you in accordance with its policies then in effect for
compensating non-employee directors.

 

5. Stock Options. Vesting, exercisability and termination of the stock options
issued to you by the Company prior to and until the date hereof will be governed
by Section 6(e)(iii) of the Employment Agreement.

 

6. No Other Payments or Benefits; Release. Other than the payments specifically
set forth in this letter agreement, you agree that, notwithstanding any
provisions of the Employment Agreement or any other agreement or understanding
written or oral, the Company does not owe you any further payments,
compensation, remuneration, bonuses, incentive payments, benefits, stock
options, severance, or commissions of any kind whatsoever, including any
obligations owed to you under the Employment Agreement. You also hereby release
the Company and its subsidiaries, as well as each of their respective
stockholders, agents, employees, officers and directors, of and from any and all
claims or liabilities that you have or may have, both known and unknown, arising
through the date of this letter agreement, including any claims arising out of
your employment with the Company or the termination of your employment with the
Company, but excluding the obligations of the Company under this letter
agreement.

 

  

 

 

7. Return of Property. You will promptly return or make available for pickup any
and all files or other property of the Company. 

8. Ongoing Obligations.

 

(a) The Company and you each acknowledge and agree that you are relieved of all
duties and responsibilities for the Company and that you do not have the
authority to bind the Company.

 

(b) The Company and you each agree that neither party shall at any time engage
in any form of conduct, or make any statements or representations, that
disparage or otherwise impair the reputation, goodwill or commercial interests
of each other, or the Company’s management, stockholders, subsidiaries, parents,
and/or other direct or indirect affiliates.

 

9. Confidentiality, Non-Competition and Non-Solicitation. You acknowledge and
agree that Section 10 of the Employment Agreement relating to confidentiality
and Section 11 of the Employment Agreement relating to non-competition and
non-solicitation shall remain in effect in accordance with the terms of the
Employment Agreement.

 

10. Approval by the Board of Directors. The Company represents that these
arrangements have been approved by the Company’s Board of Directors.

 

[Remainder of page intentionally omitted]

 

 2 

 

 

Please acknowledge your acceptance of the foregoing by signing and returning a
copy of this letter agreement to me.

 

  ACORN ENERGY, INC.       By:       Jan Loeb     Chief Executive Officer      
AGREED AND ACCEPTED:                 John A. Moore    

 

 3 

 

 

